78 F.3d 595
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re Charles E. THORPE, Jr., Debtor.Charles E. THORPE, Jr., Appellant,v.Janet S. ALEXANDER, Appellee.
No. 95-35356.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 27, 1996.*Decided March 5, 1996.

Before:  PREGERSON, CANBY, and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Charles Thorpe appeals pro se the district court's order denying his appeal of a bankruptcy court order denying his motion to reopen his bankruptcy case which was closed in 1989.   We have jurisdiction pursuant to 28 U.S.C. § 158(d).   We review for abuse of discretion, In re Beezley, 994 F.2d 1433, 1434 (9th Cir.1993), and affirm.


3
In 1994, Thorpe sought to reopen his bankruptcy case in order to obtain a declaration that the interest in his military retirement pension awarded to his former wife, Janet Alexander, in state court dissolution proceedings in 1987 was a debt discharged by his 1989 bankruptcy proceedings.   Thorpe alleges he listed his future obligation to pay his former wife a portion of his retirement pension as a debt in his bankruptcy petition.   He insists that his former wife's failure to register a complaint in bankruptcy proceedings discharged the obligation.   We disagree for the reasons stated by the district court.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4.   Accordingly, appellant's motion for oral argument is denied.   Appellant's motion for costs is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3